Name: Commission Regulation (EEC) No 1968/90 of 10 July 1990 on the application of the lowest rate of export refund for certain products in the raw tobacco sector
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  agricultural policy
 Date Published: nan

 No L 178/14 Official Journal of the European Communities 11 . 7. 90 COMMISSION REGULATION (EEC) No 1968/90 of 10 July 1990 on the application of the lowest rate of export refund for certain products in the raw tobacco sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 727/70/EEC of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 329/90 (2), and in particular Article 9 (5) thereof, Having regard to Council Regulation (EEC) No 326/71 of 1 5 February 1 971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 1977/87 (4), and in particular Article 5 (2) thereof, Whereas, to take account of present circumstances in the German Democratic Republic and their effects on the market situation, no refund has been fixed on raw tobacco exported to that country ; whereas the fact that the refund is not fixed should not be taken into account for the purposes of determining the lowest rate of the refund granted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The fact that the refund on raw tobacco exported to the German Democratic Republic is not fixed shall not be taken into account :  for the purposes of determining the lowest rate of the refund within the meaning of Article 20 of Commis ­ sion Regulation (EEC) No 3665/87 (5);  for the purposes of applying Articles 4 (7) and 5 (3) of Council Regulation (EEC) No 565/80 (6). Article 2 This Regulation shall enter into force on the day of ' its publication in the Official Journal of the European Communities. It shall apply with effect from 2 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28. 4 . 1970, p. 1 . (2) OJ No L 132, 23 . 5. 1990, p. 25. (3) OJ No L 39, 17. 2. 1971 , p. 1 . (*) OJ No L 184, 3 . 7 . 1987, p. 55. O OJ No L 351 , 14. 12 . 1987, p . 1 . (6) OJ No L 62, 7. 3 . 1980, p . 5.